                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

STATE FARM FIRE AND CASUALTY COMPANY                                                PETITIONER

V.                                                                                    3:19mc8-RP

RICHARD SCRUGGS, DAVID
ZACHARY SCRUGGS and SLF, INC.                                                   RESPONDENTS


               ORDER TRANSFERRING MOTIONS AND CLOSING CASE

       By Order [6] dated April 24, 2019, the undersigned directed the parties to show cause

why this matter should not be transferred, pursuant to Federal Rule of Civil Procedure 45(f), to

the United States District Court for the Southern District of Mississippi for determination in

United States ex rel. Rigsby v. State Farm Fire & Cas. Co., No. 1:06cv433-HSO-RHW

(“underlying FCA case”). In response, the respondents have requested that the court hold in

abeyance State Farm’s Motion to Compel as well as any potential transfer pending the parties’

potential resolution of issues related to the underlying subpoenas. The parties’ efforts to resolve

this dispute do not affect the propriety of a prompt Rule 45(f) transfer to the issuing court, which

is much more familiar with the issues at play and which may certainly, in its discretion, hold in

abeyance the motion to compel pending the parties’ resolution efforts. For the reasons stated

herein and in the show cause order, the Clerk is directed to transfer the pending motions

[Docket Nos. 1 and 3] in this case, pursuant to Rule 45(f), to the United States District Court for

the Southern District of Mississippi for determination in connection with the underlying FCA

case, United States ex rel. Cori Rigsby and Kerri Rigsby v. State Farm Fire & Casualty Co.,

Civil Action No. 1:06cv433-HAS-RHW.


                                                 1
IT IS FURTHER ORDERED that this case is CLOSED.

SO ORDERED, this, the 10th day of May, 2019.


                                        /s/ Roy Percy________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                    2
